DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/889,385 filed on 06/01/2021.
Claims 1-11 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 120 and 35 U.S.C. 119 (e) to parent Application No. 15/675,123, filed on 08/11/2017 and Provisional Application No. 62/373,429, filed on 08/11/2016, respectively.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/01/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim(s) 1-2, 4-5, 7-8, and 11 are objected to because of the following informalities:
Regarding Claim(s) 1-2, 4-5, 7-8, and 11, claims 1-2, 4-5, 7-8, and 11 recite one or more of the following acronyms or abbreviations: “ICMP”, “IP”, “UDP/TCP”, and “RFC” without spelling out the acronyms at their first occurrences.  In an effort to prevent any inadvertent claim interpretations, it is suggested by the Examiner that the acronyms be spelled out at their first occurrences. Appropriate correction is required.

Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
          Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,673,881. Although the claims at issue claim(s) 1-11 are broader or similar in scope to claims 1-17 of U.S. Patent No. 10,673,881.  If the claims in Application No. 16/889,385 are allowed, it could improperly extend the “right to exclude” for the same invention in two different Patents.
Claims 1-11 are directed to a method; said method is associated with the methods and non-transitory computer readable storage medium claimed in claim(s) 1-17 of U.S. Patent No. 10,675,123.  
The subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,673,881 and is covered by U.S. Patent No. 10,673,881 since U.S. Patent No. 10,673,881 and the instant application are claiming common subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 7, Claim 7 recites the limitation “locating the private subnet IP Addresses, i.e. (10.x.x.x 172.16-31.x.x 192.168.x.x)”.    The limitation “i.e.” can stand for “exempli gratia, ‘for the sake of example’, or “for example”.  Description of examples or preferences is properly set forth in the specification rather than the claims. When stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.  In the instant claim limitations, “(10.x.x.x 172.16-31.x.x 192.168.x.x)”, the intended scope of the claims is unclear (Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949); holding “lighter hydrocarbons, such, for example, as the vapors or gas produced” as indefinite). The phrase “for example” – or as recited in the instant claim limitations, “i.e.” – renders the claim indefinite because the intended scope of the claims is unclear as well as whether the limitation(s) following the phrase are part of the claimed invention. (See MPEP § 2173.05 (d) [R-07.2015]). 
Regarding claim 1; Claim 1 recites the limitation “substantially limiting”.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   As a result, the term “substantially” is a relative term which renders the claim indefinite  (See MPEP 2173.05(b)).
Regarding claims 2-11; claims 2-11 are dependent on independent claims 1, and therefore inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issues of the independent claims.

Allowable Subject Matter
Regarding claims 1-11, Claims 1-11 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes  Espina Perez et al. (US 2013/0188562; Hereinafter “Perez”) in view of Karstens (US 2011/0194444) in view of Morton et al. (US 2015/0256580; Hereinafter “Morton”). However, none of Perez, Karstens, and Morton teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, none of the cited prior art teaches or suggest the steps of “substantially limiting transmission of data packets to within the predetermined authorized device range by discarding data packets after reaching the predetermined authorized device range as a function of the established hop limit value, to exclude devices beyond the predetermined authorized device range; sending an ICMP message from a discarding router with a discarded packet IP header and 64 bits of protocol layer data, the message IP header data including a unique IP Socket Fragment ID used to identify a particular packet sent by an originator, source and destination IP addresses (IPv4 & IPv6); and wherein the 64 bits of protocol layer data identify an application protocol on which the attempt was made.”  As a result, the claims are allowable over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437